Citation Nr: 1722278	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  03-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased initial rating for diabetic neuropathy in the median nerve of the right (major) upper extremity in excess of 30 percent. 

 2. Entitlement to an increased initial rating for diabetic neuropathy in the median nerve of the left (minor) upper extremity in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1966 to September 1969, to include duty in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The case was remanded in September 2012, October 2010, March 2007, and October 2004. The Board finds that the AOJ has complied with the previous remand instruction. 

The Veteran had a hearing before a Veterans Law Judge in January 2004. That Judge has since retired from the Board, and the Veteran has indicated that he does not want a new hearing with a different Judge.

In a January 2016 decision, the Board denied the entitlement to an increased initial rating for diabetic neuropathy in the median nerve of the right (major) upper extremity in excess of 30 percent and entitlement to an increased initial rating for diabetic neuropathy in the median nerve of the left (minor) upper extremity in excess of 20 percent. The Veteran appealed the denial of the claims to the U. S. Court of Appeals for Veterans Claims (Court/CAVC). In February 2017, the Court granted an February 2017 Joint Motion for Remand (JMR) filed by the parties, so vacated the Board's January 2016 decision to the extent it had denied the issues on appeal and remanded the claims back to the Board for further development and readjudication in compliance with directives specified.



FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's diabetic neuropathy in the median nerve of the right (major) upper extremity has resulted in no more than severe incomplete paralysis of the median nerve for the major extremity.

2. Throughout the rating period on appeal, the Veteran's diabetic neuropathy in the median nerve of the left (minor) upper extremity has resulted in no more than severe incomplete paralysis of the median nerve for the minor extremity.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, and no higher, for diabetic neuropathy in the median nerve of the right (major) upper extremity have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

2. The criteria for an initial rating of 40 percent and no higher for left upper extremity peripheral neuropathy have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Legal Criteria

Rating Peripheral Neuropathy of the Upper Extremities

Under Diagnostic Code 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve for both the major and minor extremity

A 20 percent evaluation is warranted for moderate incomplete paralysis of the median nerve for the minor extremity and a 30 percent rating for the major extremity. 

A 40 percent evaluation is warranted for severe incomplete paralysis for the minor extremity and a 50 percent rating for the major extremity. 

Complete paralysis of the median nerve warrants the assignment of a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity. Complete paralysis of the median nerve contemplates such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor. See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A July 2002 VA neurologic examination reflects the Veteran's motor strength within normal limits in regard to his upper extremities. The examination notes normal grip strength and no evidence of muscle atrophy. The examination further notes subjective complaints of numbness, tingling, and burning sensation in both hands. Additionally, upon examination, the Veteran was found able to make a fist bilaterally and have normal hand strength.

A December 2004 VA examination reflects the Veteran with chronic numbness in both hands radiating to the elbows with numbness in the right hand greater than left. The Veteran reported difficulty turning door knobs, grasping objects such as keys, glasses or cups and difficulty turning the wrists and hand upward. The examination noted delayed median nerve motor distal latencies bilaterally, but worse on the right. There was a motor conduction velocity decline on the right. The examiner diagnosed the Veteran with bilateral moderately severe entrapment in the median nerve at the wrist, with the right worse than the left. Lastly, the report noted the Veteran's right side as severe and advanced enough to warrant an early release.

The Veteran was subsequently increased from 10 percent to 30 percent for diabetic neuropathy in the median nerve of the right (major) upper extremity and from 10 percent to 20 percent for diabetic neuropathy in the median nerve of the left (minor) upper extremity effective December 13, 2004, in an April 2006 RO rating decision.

The claims folder consist of a December 2009 VA neurological examination. The examiner was unable to clearly detect distinct weakness in the Veteran's hands as they were generally at normal strength, with the exception of a "no anatomic" intermittent weakness of the hand grasp. The examination report noted the Veteran with minimal atrophy of the fifth dorsal interosseous on the left side, no fasciculation, and symmetrically depressed to absent tendon reflexes throughout the upper extremities. 

A February 2012 VA medical examination reflects the Veteran with mild intermittent pain, mild parathesias and/or dysesthesias, and mild numbness in both upper extremities. The examination noted the Veteran with normal strength in both upper extremities with no evidence of muscle atrophy. Additionally, the examination reflects the Veteran with deep tendon reflexes absent in both biceps, both brachioradialis, and hypoactive in both triceps. The February 2012 sensory exam reflects normal sensation in the bilateral shoulder area and the bilateral inner/outer forearm; however decreased sensation in the bilateral hand. Lastly, the examination reflects the Veteran's median nerve as normal bilaterally.

As explained in the INTRODUCTION portion, in February 2017, the Court granted JMR by the parties and vacated the Board's January 2016 decision to the extent it had denied the issues on appeal. Specifically, the parties found and agreed that the Board erred in not adequately discussing whether a rating of 50 percent for the Veteran's major upper extremity and 40 percent rating for his minor upper extremity is warranted in light of the December 2004 examination report noting  the Veteran's right upper extremity as severe and left as moderately severe. 

After a review of the claims folder, to include the February 2017 JMR and December 2004 VA medical examination, the Board finds that an initial rating of 50 percent, and no higher, for diabetic neuropathy in the median nerve of the right (major) upper extremity and an initial rating of 40 percent, and no higher, for diabetic neuropathy in the median nerve of the left (minor) upper extremity is warranted. 

A higher rating in excess of 50 percent for diabetic neuropathy in the median nerve of the right (major) upper extremity or 40 percent for diabetic neuropathy in the median nerve of the left (minor) upper extremity is not warranted as the claims folder does not indicate that the Veteran experiences complete paralysis of the median nerve in either upper extremity. 

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's diabetic neuropathy in the median nerve of the right and left upper extremities are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's service connected disabilities' symptomatology.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, the Veteran is in receipt of a combined disability rating of 100 percent for his service-connected symptoms as well as SMC. Therefore, the issue of entitlement to TDIU is moot.



ORDER

Entitlement to an initial rating of 50 percent, and no higher, for diabetic neuropathy in the median nerve of the right (major) upper extremity is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to an initial rating of 40 percent, and no higher, for diabetic neuropathy in the median nerve of the left (minor) upper extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


